         Case 2:20-cv-02598-HLT-GEB Document 19 Filed 03/08/21 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

NATIONAL LIABILITY & FIRE                             )
INSURANCE COMPANY,                                    )
                                                      )
                  Plaintiff,                          )
                                                      )
v.                                                    )   Case No. 20-cv-02598-HLT-GEB
                                                      )
KRUCIAL STAFFING, LLC,                                )
                                                      )
and                                                   )
                                                      )
BRIAN MICHAEL CLEARY V,                               )
                                                      )
                  Defendants.                         )
------------------------------------------------------)
KRUCIAL STAFFING, LLC,                                )
                                                      )
                  Counter-Plaintiff,                  )
                                                      )
v.                                                    )
                                                      )
NATIONAL LIABILITY & FIRE                             )
INSURANCE COMPANY,                                    )
                                                      )
                  Counter-Defendant.                  )
------------------------------------------------------)

      PLAINTIFF’S MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS
          COUNT IV OF KRUCIAL STAFFING, LLC’S COUNTERCLAIMS

         Plaintiff National Liability & Fire Insurance Company (“NLF”) submits this Memorandum

in Support of its Motion to Dismiss Count IV of Krucial Staffing, LLC’s Counterclaims pursuant

to Federal Rules of Civil Procedure 9(b) and 12(b)(6).

    I.       NATURE OF THE MATTER

         This is a declaratory judgment action brought by NLF concerning coverage under an

insurance policy issued to Defendant Krucial Staffing, LLC (“Krucial”). In response to NLF’s

Complaint for Declaratory Judgment, Krucial asserted several counterclaims against NLF,
         Case 2:20-cv-02598-HLT-GEB Document 19 Filed 03/08/21 Page 2 of 9




including its Count IV for fraudulent misrepresentation. NLF’s Motion to Dismiss seeks dismissal

of this Count IV because Krucial fails to state a claim upon which relief can be granted pursuant

to Rule 12(b)(6). Specifically, Krucial does not state a legally cognizable claim for fraudulent

misrepresentation under Kansas law.        Further, even if Krucial’s claim were theoretically

cognizable, which it is not, Krucial nonetheless fails to state a plausible claim for fraudulent

misrepresentation, as Krucial does not plead any factual allegations in support of such a claim. In

addition, NLF’s Motion to Dismiss seeks dismissal of Krucial’s Count IV because Krucial does

not plead its fraudulent misrepresentation claim with the particularity required by Rule 9(b), in

that Krucial has not pleaded the circumstances surrounding any alleged misrepresentation.

   II.      STATEMENT OF THE FACTS

         On November 25, 2020, NLF filed its Complaint for Declaratory Judgment against

Defendants Krucial and Brian Michael Cleary V (“Cleary”). (Doc. 1). NLF issued a worker’s

compensation and employer’s liability insurance policy to Krucial (“the NLF Policy”). (Id. at ¶ 1).

NLF’s Complaint seeks a declaration that it has no duty under the NLF Policy to defend or

indemnify Krucial or Cleary with respect to a lawsuit filed against Krucial and Cleary by

healthcare workers allegedly deployed by Krucial to New York (“the Underlying Suit”). (Id. at ¶¶

2, 13, 14). NLF’s Complaint asserts the NLF Policy does not provide coverage to Krucial or

Cleary for the Underlying Suit because, among other reasons, the express terms of the employer’s

liability coverage of the NLF Policy do not provide coverage for claims brought by employees,

but rather only claims brought by third-parties. (Id. at ¶¶ 22, 38).

         On February 15, 2021, Krucial filed several counterclaims against NLF, including its

Count IV for fraudulent misrepresentation. (Doc. 13, ¶¶ 32–40). Krucial’s Count IV alleges that,

contrary to the express terms of the NLF Policy, NLF represented “that its Employers Liability



                                                  2
        Case 2:20-cv-02598-HLT-GEB Document 19 Filed 03/08/21 Page 3 of 9




policies protect employers from bodily injury lawsuits brought by employees.” (Id. at ¶ 34).

Krucial’s Count IV summarily alleges that these unspecified representations were false and that

Krucial relied on them. (Id. at ¶¶ 35, 37). Notably, however, Krucial does not identify any

particular representation that NLF made to Krucial or upon which Krucial relied, when or where

such a representation was made, or who on behalf of NLF made such a representation. (See id. at

¶¶ 1–40).

    III.      QUESTIONS PRESENTED

           NLF’s Motion to Dismiss presents the following questions: (1) Has Krucial stated a claim

upon which relief can be granted on its Count IV for fraudulent misrepresentation pursuant to Rule

12(b)(6)? and (2) Has Krucial pleaded its Count IV for fraudulent misrepresentation with the

particularity required by Rule 9(b)? As discussed below, the answer to each question is “no.”

    IV.       ARGUMENT

              A. Krucial Fails to State a Claim Upon Which Relief Can Be Granted on its
                 Count IV.

                  1. Krucial’s Count IV does not state a legally cognizable claim.

           NLF moves to dismiss Krucial’s Count IV for failure to state a claim upon which relief can

be granted pursuant to Rule 12(b)(6). Dismissal under Rule 12(b)(6) is proper where, as here, the

claim at issue is not legally cognizable. Meier v. Chesapeake Operating L.L.C., 778 Fed. App’x

561, 568 (10th Cir. 2019); Bedenfield v. United Parcel Serv., Inc., No. 19-2658-SAC, 2020 WL

707797, at *1 (D. Kan. Feb. 12, 2020).

           Krucial’s Count IV for fraudulent misrepresentation does not state a legally cognizable

claim under Kansas law.1 The premise of Krucial’s fraudulent misrepresentation claim is that NLF



1
  In this diversity action, the substantive law of the forum state, Kansas, applies. Cohen-Esrey Real Estate Servs.,
Inc. v. Twin City Fire Ins. Co., 636 F.3d 1300, 1302 (10th Cir. 2011).

                                                         3
      Case 2:20-cv-02598-HLT-GEB Document 19 Filed 03/08/21 Page 4 of 9




made representations that NLF’s employer’s liability policies “protect employers from bodily

injury lawsuits brought by employees,” but that, in fact, the express terms of the NLF Policy issued

to Krucial does not provide such protection from claims brought by employees. (Doc. 13, ¶¶ 34–

35). In other words, Krucial alleges fraud because the express terms of the NLF Policy contradict

alleged representations made by NLF.        No cognizable fraud claim exists in such alleged

circumstances.

       As a matter of law, where the express terms of a written contract contradict representations

made prior to execution of the contract, the prior representations cannot serve as the basis for a

fraud claim. Flight Concepts Ltd. P’ship v. Boeing Co., 38 F.3d 1152, 1157 (10th Cir. 1994)

(applying Kansas law); see also Jack Richards Aircraft Sales, Inc. v. Vaughn, 457 P.2d 691, 696

(Kan. 1969); Edwards v. Phillips Petrol. Co., 360 P.2d 23, 27 (Kan. 1961). A fraud claim is not

cognizable in such a situation because the complaining party cannot justifiably rely on the prior

representations—the party has a duty to read the contract and is held to know and understand its

contents prior to execution. Flight Concepts, 38 F.3d at 1157 (affirming grant of summary

judgment because “we can find no legal basis for plaintiffs’ claims of fraudulent inducement and

misrepresentation” where the written contract contradicted the alleged prior misrepresentations);

see also Lee v. Kansas State Univ., No. 12-cv-2638-JAR-DJW, 2013 WL 2476702, at *11 (D.

Kan. June 7, 2013) (dismissing fraudulent misrepresentation claim because “Plaintiff signed a

document that clearly listed Neill in the ‘Professor(s) to be removed’ column, and her reliance on

the statements of other people that she was not removing Department Head Neill was not justifiable

in light of the written document she signed.”); Cummings v. LTC, Inc., No. 91-2001-GTV, 1993

WL 119668, at *9 (D. Kan. Mar. 5, 1993) (granting summary judgment on plaintiff’s fraudulent

misrepresentation claims, reasoning “plaintiff’s alleged reliance on representations concerning the



                                                 4
       Case 2:20-cv-02598-HLT-GEB Document 19 Filed 03/08/21 Page 5 of 9




duration of his employment is simply not justifiable because the representations contradict the

parties’ integrated employment agreement.”).

       Such is the case here. Even assuming the express terms of the NLF Policy contradict any

prior representations made by NLF, as Krucial alleges, then Krucial is held to have read and

understood the terms of the NLF Policy and thus could not have justifiably relied on any

representations to the contrary. Krucial, therefore, has not stated a cognizable claim for fraudulent

misrepresentation as a matter of law. See Flight Concepts, 38 F.3d at 1157; Lee, 2013 WL

2476702, at *11; Cummings, 1993 WL 119668, at *9. For this reason alone, Krucial’s Count IV

should be dismissed for failure to state a claim upon which relief can be granted.

               2. Krucial’s Count IV does not state a plausible claim for fraudulent
                  misrepresentation.

       Even if Krucial’s Count IV were theoretically cognizable, which it is not, Krucial has

nonetheless failed to plead sufficient facts to state a plausible claim for fraudulent

misrepresentation. To survive a Rule 12(b)(6) motion to dismiss, Krucial’s Count IV “must allege

sufficient facts to state a claim for relief plausible on its face.” Strain v. Regalado, 977 F.3d 984,

989 (10th Cir. 2020). This means Krucial “must offer sufficient factual allegations to raise a right

to relief above the speculative level.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214

(10th Cir. 2011) (internal quotations omitted). “While specific facts are not necessary, some facts

are.” Khalik v. United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012) (internal alteration and

citation omitted) (emphasis added). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice to state a claim for relief.” Gorenc v.

Klaasen, 421 F. Supp. 3d 1131, 1143 (D. Kan. 2019). “Labels, conclusions, formulaic recitations

of elements, and naked assertions will not suffice.” Brooks v. Mentor Worldwide LLC, 985 F.3d

1272, 1281 (10th Cir. 2021). “An allegation is conclusory where it states an inference without

                                                  5
        Case 2:20-cv-02598-HLT-GEB Document 19 Filed 03/08/21 Page 6 of 9




stating underlying facts or is devoid of any factual enhancement.” Id. “Conclusory allegations

are not entitled to the assumption of truth.” Id. (internal quotations omitted).

         The only “fact” that Krucial pleads in support of its fraudulent misrepresentation claim 2 is

a purported screenshot from a website that Krucial alleges advertises employer’s liability insurance

“as providing protection to the employer for lawsuits if an employee should sue for bodily injury.” 3

(Doc. 13, ¶ 19). This “fact,” however, does not suffice. Krucial does not allege that it ever saw

the contents of this screenshot prior to agreeing to the terms of the NLF Policy, let alone that it

relied upon the contents of this screenshot when agreeing to the terms of the NLF Policy. (See

id.). In the absence of such allegations, this screenshot is irrelevant and cannot support a fraud

claim. See Atkins v. Heavy Petrol. Partners, LLC, 86 F. Supp. 3d 1188, 1202 (D. Kan. 2015) (“A

key element of a fraud claim is a misrepresentation made to the injured party. A fraud claim is

not actionable if the misrepresentation was made to a third party.”); Nichols v. Kan. Political

Action Comm., 11 P.3d 1134, 1146 (Kan. 2000) (holding party failed to plead fraud claim where

there was no allegation that the party relied on the subject representation).

         Moreover, this screenshot does not say anything about the express terms of the NLF Policy

itself—as opposed to employer’s liability insurance in general—nor does Krucial suggest

otherwise. (See Doc. 13, ¶ 19). In fact, the screenshot does not even mention NLF, and the website

is not specific to NLF. (See id.). Thus, the screenshot makes no representation whatsoever about



2
  “Elements of a fraudulent misrepresentation claim include (1) an untrue statement of fact, (2) known to be untrue
by the party making it, (3) made with the intent to deceive or recklessly made with disregard for the truth, where (4)
another party justifiably relies on the statement, and (5) acts to his or her injury and damage.” Paper, Allied, Chem.
& Energy Workers Int’l Union, Local 5-508, AFL—CIO v. Slurry Explosive Corp., 107 F. Supp. 2d 1311, 1328 (D.
Kan. 2000).
3
  Out of the nine causes of action in the Underlying Suit asserted against Krucial, the only one that may allege “bodily
injury” is the eighth cause of action for “intentional tort causing mental and physical pain and suffering.” As alleged
by NLF, however, there are several reasons precluding coverage under the NLF Policy for this eighth cause of action—
only one of which is that the employer’s liability coverage of the NLF Policy does not provide coverage for claims
brought by injured employees. (Doc. 1, ¶¶ 33–45).

                                                           6
       Case 2:20-cv-02598-HLT-GEB Document 19 Filed 03/08/21 Page 7 of 9




NLF or the NLF Policy and cannot support a fraud claim by Krucial. See Ridge at Red Hawk,

L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (“[T]he mere metaphysical possibility

that some plaintiff could prove some set of facts in support of the pleaded claims is insufficient;

the complaint must give the court reason to believe that this plaintiff has a reasonable likelihood

of mustering factual support for these claims.”).

       Aside from the screenshot, Krucial does not attempt to plead any other facts in support of

its Count IV for fraudulent misrepresentation. Rather, the remainder of Krucial’s allegations

regarding Count IV are nothing more than threadbare recitals of the elements of fraudulent

misrepresentation, along with conclusory assertions that are devoid of any underlying facts. (Doc.

13, ¶ 32–40). Such allegations cannot satisfy Krucial’s burden to plead a plausible claim for

fraudulent misrepresentation. See Brooks, 985 F.3d at 1281. For this additional reason, Krucial’s

Count IV should be dismissed for failure to state a claim upon which relief can be granted.

           B. Krucial Fails to Plead Count IV with Particularity.

       In addition to failing to plead either a legally cognizable claim or a plausible claim on its

Count IV for fraudulent misrepresentation, Krucial also fails to plead Count IV with particularity.

Rule 9(b) requires that “a party must state with particularity the circumstances constituting fraud.”

“The purpose of Rule 9(b) is to enable a defending party to prepare an effective response to charges

of fraud and to protect the defending party from unfounded charges of wrongdoing which might

injure its reputation and goodwill.” Arena v. Wal-Mart Stores, Inc., 221 F.R.D. 569, 571 (D. Kan.

2004). “To survive a motion to dismiss, an allegation of fraud must set forth the time, place, and

contents of the false representation, the identity of the party making the false statements and the

consequences thereof.” Jamieson v. Vatterott Educ. Ctr., Inc., 473 F. Supp. 2d 1153, 1156 (D.




                                                    7
       Case 2:20-cv-02598-HLT-GEB Document 19 Filed 03/08/21 Page 8 of 9




Kan. 2007) (internal quotations omitted). “In other words, the plaintiff must set out the who, what,

where, and when of the alleged fraud.” Id. (internal quotations omitted).

       Krucial does not plead any of these required circumstances in support of its Count IV, let

alone all of them.    To begin with, Krucial does not identify the “what” of its fraudulent

misrepresentation claim. As discussed above, the only representation pleaded by Krucial is a

purported screenshot regarding unspecified employer’s liability insurance. (Doc. 13, ¶ 19).

Krucial, however, does not allege that it actually saw or relied on the contents of this screenshot

when agreeing to the terms of the NLF Policy. (See id.). Krucial merely pleads that the screenshot

exists, not that it is the subject representation underlying Krucial’s fraudulent misrepresentation

claim. (See id.). At most, Krucial has merely identified the subject of an alleged representation

(coverage under employer’s liability policies), but not the actual representation itself. This is not

sufficient to plead the “what” of a fraud claim. See Jamieson, 473 F. Supp. 2d at 1157.

       Further, it is indisputable that Krucial does not plead the “who,” “where,” or “when” of

any representation, either. While Krucial broadly alleges “NLF expressly makes representations,”

(Doc. 13, ¶ 34), a general reference to a corporate entity such as this does not suffice to plead the

“who” for a fraud claim. Near v. Crivello, 673 F. Supp. 2d 1265, 1284 (D. Kan. 2009); Regal

Ware, Inc. v. Vita Craft Corp., 653 F. Supp. 2d 1146, 1154 (D. Kan. 2006); Arena, 221 F.R.D. at

572. Rather, Krucial “must identify the particular individual or individuals who made the

misrepresentations” on behalf of NLF. Regal Ware, 653 F. Supp. 2d at 1154; see also Gottstein v.

Nat’l Ass’n for Self Employed, 53 F. Supp. 2d 1212, 1218 (D. Kan. 1999) (“In the context of

corporate defendants, plaintiffs must identify the specific individuals who made the alleged

misrepresentations.”). Krucial has not done that. As for the “where” or “when,” Krucial does not




                                                 8
        Case 2:20-cv-02598-HLT-GEB Document 19 Filed 03/08/21 Page 9 of 9




include any allegations even remotely touching upon these required circumstances. (Doc. 13, ¶¶

32–40).

        Accordingly, Krucial fails to plead the “what,” “who,” “where,” and “when” of the alleged

misrepresentation by NLF. Any or all of these pleading failures warrant dismissal of Krucial’s

Count IV for failure to plead a fraudulent misrepresentation claim with the particularity required

by Rule 9(b). See Koch v. Koch Indus., Inc., 203 F.3d 1202, 1237 (10th Cir. 2000).

   V.      CONCLUSION

        For the foregoing reasons, NLF respectfully requests this Court dismiss Krucial’s Count IV

for fraudulent misrepresentation.

                                                       Respectfully submitted,

                                                       SHOOK, HARDY & BACON L.L.P.

                                                       By: /s/ Douglas S. Beck
                                                           Douglas S. Beck, #70743
                                                           W. Clark Richardson, #27740
                                                           2555 Grand Boulevard
                                                           Kansas City, Missouri 64108-2613
                                                           Telephone: 816-474-6550
                                                           Facsimile: 816-421-5547
                                                           dbeck@shb.com
                                                           wrichardson@shb.com

                                                            ATTORNEYS FOR PLAINTIFF

                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 8, 2021, the foregoing was filed electronically with the Clerk of

the Court to be served by operation of the Court’s electronic filing system upon counsel of record.

                                                       /s/ Douglas S. Beck
                                                       ATTORNEY FOR PLAINTIFF




                                                   9
